DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 16 and 17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claims 16 and 17 are directed to a method and a user equipment for receiving a synchronization signal and a synchronization related channel where the synchronization signal and synchronization related channel are received using a different methodology from claims 1 and 14 that is considered a distinct invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16 and 17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:
Regarding claim 14, on line 1, it appears that the phrase “of receiving” should instead be “for receiving”.
Claim 15 is also objected to as being dependent on claim 14 and containing the same deficiency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	Current amendments made by Applicant to claims 10 and 11 to obviate the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, presented in the previous Office Action are proper and have been entered.  These particular rejections have been withdrawn.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-6, 10, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, and 7 of U.S. Patent No. 10,411,858. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method of receiving a synchronization signal and a synchronization related channel by a user equipment (UE) in a wireless communication system” corresponds to “a method for transmitting synchronization information for Device-to-Device (D2D) communication and synchronization related information for the D2D communication in a wireless communication system” in claim 1 of the above U.S. Patent.
corresponds to “transmitting, to a user equipment (UE), the mapped synchronization information for the D2D communication and the mapped synchronization related information for the D2D communication” as well as “wherein the synchronization information for the D2D communication comprises primary synchronization information for the D2D communication and secondary synchronization information for the D2D communication” in claim 1 of the above U.S. Patent.
Lastly, “wherein the synchronization signal is mapped to fewer subcarriers than the synchronization related channel in a frequency domain” corresponds to “wherein the synchronization information for the D2D communication is mapped to 62 subcarriers of the set of resources blocks, and the synchronization related information for the D2D communication is mapped to 72 subcarriers of the set of resource blocks” in claim 1 of the above U.S. Patent.
Claim 1 of the instant application is currently directed to a synchronization information reception method occurring at the receiver side of the system having steps that correspond to the synchronization information transmission method claimed in claim 1 of the above U.S. Patent.  Therefore, claim 1 of the instant application is considered not patentably distinct from claim 1 of the above U.S. Patent.
Regarding claim 2, “wherein the synchronization signal is mapped to same resource blocks as the synchronization related channel” corresponds to “mapping the synchronization information for the D2D communication to a set of resource blocks” as 1 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 1 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 1 of the above U.S. Patent.
Regarding claim 6, this claim similarly corresponds to claim 1 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 12, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 13, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 14, this “user equipment apparatus” claim similarly corresponds to corresponding “user equipment apparatus” claim 7 of the above U.S. Patent.
Regarding claim 15, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2011/0312328) (hereinafter “Choi”) cited in Applicant’s previously submitted IDS in view of Li (U.S. 10,159,054).
Regarding claim 1, Choi teaches the transmission of Primary Synchronization Signal (PSS) information, Secondary Synchronization Signal (SSS) information (collectively synchronization signal), and Physical Broadcast Channel (PBCH) information (synchronization related channel) between a base station 103 and a mobile mapped in the frequency-domain to 62 subcarriers (fewer subcarriers) around the DC subcarrier, and where the PBCH (synchronization related channel) is mapped in the frequency-domain to 72 subcarriers around the DC subcarrier as spoken of on page 2, paragraphs [0046]-[0047].
Choi does not explicitly teach “receiving a secondary synchronization signal (SSS) after receiving the PSS; and receiving the synchronization related channel after receiving the SSS”.
However, Li teaches a method for device-to-device synchronization among user equipment where a D2DSS transmission (synchronization signal) is followed by a PD2DSCH transmission (synchronization related channel) as shown in Figure 7 and spoken of on column 49, lines 23-31; where a D2D synchronization signal includes a primary D2D synchronization signal (PD2DSS) or a secondary D2D synchronization signal (SD2DSS), or both a PD2DSS and a SD2DSS as spoken of on column 24, lines 42-45. 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply synchronization signaling having either a primary synchronization signal, a secondary synchronization signal, or both a primary synchronization signal followed by a secondary synchronization signal as suggested by Li to the synchronization system of Choi in order to provide a more adaptive system that can accommodate synchronization measurements from varying synchronization information sources as spoken of on column 24, lines 29-45 of Li.
2, Choi further teaches the PSS and SSS (synchronization information) that are mapped in the frequency-domain (resource blocks) to 62 subcarriers (fewer subcarriers) around the DC subcarrier, and where the PBCH (synchronization related information) is mapped in the frequency-domain (resource blocks) to 72 subcarriers around the DC subcarrier as spoken of on page 2, paragraphs [0046]-[0047].
Regarding claim 3, Choi further teaches the PSS and SSS (synchronization information) that are mapped in the frequency-domain (resource blocks) to 62 subcarriers around the DC subcarrier (center of 6 resource blocks), and where the PBCH (synchronization related information) is mapped in the frequency-domain (resource blocks) to 72 subcarriers around the DC subcarrier as spoken of on page 2, paragraphs [0046]-[0047].
Regarding claim 4, Choi further teaches the PSS and SSS (synchronization information) that are mapped in the frequency-domain (resource blocks) to 62 subcarriers around the DC subcarrier (center of 6 resource blocks), and where the PBCH (synchronization related information) is mapped in the frequency-domain (resource blocks) to 72 subcarriers around the DC subcarrier as spoken of on page 2, paragraphs [0046]-[0047].
Regarding claim 5, Choi further teaches the physical resource block 309 of Figure 3 that includes a matrix of 12 subcarriers as spoken of on pages 2-3, paragraph [0055].
Regarding claim 6, Choi further teaches the PSS and SSS (synchronization information) that are mapped in the frequency-domain (resource blocks) to 62 PBCH (synchronization related information) is mapped in the frequency-domain (resource blocks) to 72 subcarriers around the DC subcarrier as spoken of on page 2, paragraphs [0046]-[0047].
Regarding claim 10, Choi further teaches the PBCH information (synchronization related information) that includes DL bandwidth size and PHICH configuration information (collectively resource allocation information) as spoken of on page 2, paragraphs [0047]-[0051].
Regarding claim 11, Choi further teaches the PBCH information (synchronization related information) that includes DL bandwidth size information (resources indicated by synchronization related information) and PHICH configuration information as spoken of on page 2, paragraphs [0047]-[0051].
Regarding claim 12, Choi further teaches the PBCH information (synchronization related information) that includes DL bandwidth size information (resources for a scheduling assignment) and PHICH configuration information as spoken of on page 2, paragraphs [0047]-[0051].
Regarding claim 13, Choi further teaches the PBCH information (synchronization related information) that includes DL bandwidth size information (resources for a scheduling assignment) and PHICH configuration information as spoken of on page 2, paragraphs [0047]-[0051].
Regarding claim 14, Choi teaches the transmission of Primary Synchronization Signal (PSS) information, Secondary Synchronization Signal (SSS) information (collectively synchronization information), and Physical Broadcast Channel (PBCH) information (synchronization related information) between a base station 103 and a mobile terminal 105 using a radio frame structure as shown in Figure 3, where the PSS and SSS (synchronization information) are mapped in the frequency-domain (physical resource) to 62 subcarriers (fewer subcarriers) around the DC subcarrier, and where the PBCH (synchronization related information) is mapped in the frequency-domain to 72 subcarriers around the DC subcarrier as spoken of on page 2, paragraphs [0046]-[0047]; where the communication device 1200 of Figure 12 includes a transceiver 1203 (RF unit) as well as determining units 1201, 1202 (processors).
Choi does not explicitly teach “receive a secondary synchronization signal (SSS) after receiving the PSS; and receive the synchronization related channel after receiving the SSS”.
However, Li teaches a method for device-to-device synchronization among user equipment where a D2DSS transmission (synchronization signal) is followed by a PD2DSCH transmission (synchronization related channel) as shown in Figure 7 and spoken of on column 49, lines 23-31; where a D2D synchronization signal includes a primary D2D synchronization signal (PD2DSS) or a secondary D2D synchronization signal (SD2DSS), or both a PD2DSS and a SD2DSS as spoken of on column 24, lines 42-45. 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply synchronization signaling having either a primary synchronization signal, a secondary synchronization signal, or both a primary synchronization signal followed by a secondary synchronization signal as suggested by Li to the synchronization system of Choi in Li.
Regarding claim 15, Choi further teaches the PSS and SSS (synchronization information) that are mapped in the frequency-domain (resource blocks) to 62 subcarriers around the DC subcarrier (center of 6 resource blocks), and where the PBCH (synchronization related information) is mapped in the frequency-domain (resource blocks) to 72 subcarriers around the DC subcarrier as spoken of on page 2, paragraphs [0046]-[0047].

11.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Li and Axmon et al. (2016/0073370) (hereinafter “Axmon”).
Regarding claim 7, Choi in view of Li teaches claim 3 as described above.  Choi in view of Li does not explicitly teach “wherein, in a symbol to which the synchronization signal is mapped, 5 subcarriers at both ends of the symbol to which the synchronization signal is not mapped are padded with zeros”.
However, Axmon teaches a method and system for secondary cell synchronization, where a Fast Fourier transform is performed on one or more synchronization signals, and where zero-valued signal elements are appended to the transformed signal to produce a zero-padded transformed signal as spoken of on page 5, paragraphs [0072]-[0076].
 	Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the zero-padding Axmon to the synchronization signal transmission system of Choi in view of Li in order to improve the resolution of the Fast Fourier Transform processing such that a more accurate signal may be reconstructed as spoken of on page 5, paragraphs [0076]-[0078] of Axmon.
Response to Arguments
12.	Applicant’s arguments with respect to amended claim(s) 1-7 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467